Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 1 of 16 PageID 346




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   SAMANTHA RING,

             Plaintiff,

   v.                                             Case No.: 8:19-cv-00772-VMC-JSS

   BOCA CIEGA YACHT CLUB, INC.,

         Defendant.
   ___________________________________/

                     DEFENDANT BOCA CIEGA YACHT CLUB’S
                   MOTION FOR RECONSIDERATION OF ORDER
                 CONFIRMING PLAINTIFF’S VOLUNTARY DISMISSAL
           OF CLAIMS AND DENYING BCYC’S MOTION TO DISMISS AS MOOT

             In accordance with Federal Rule of Civil Procedure 54(b), Defendant Boca Ciega Yacht

   Club, Inc. (“BCYC”) hereby moves this Court to reconsider its July 24, 2019 Orders1 on the

   following three grounds:

         1. Under Federal Rule of Procedure 41(a)(1)(A)(i), Ms. Ring could not pick and choose
            which claims to voluntarily dismiss against BCYC; she had to dismiss all claims against
            BCYC, or else move to amend the First Amended Complaint to eliminate Count IV.

         2. The Florida Commission on Human Relations has now confirmed in writing that it has
            no record of Samantha Ring’s Charge of Discrimination filed against BCYC, which
            establishes that Ms. Ring did not exhaust her administrative remedies under the FCRA.

         3. Under Florida precedent, Ms. Ring’s FCRA claims were due to be dismissed with
            prejudice for failure to exhaust administrative remedies, as these claims never accrued
            once they were prematurely asserted in her First Amended Complaint.




   1
       Dkt. 31, Dkt. 32.
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 2 of 16 PageID 347




          For the foregoing reasons, BCYC respectfully moves this Court to reconsider its July

   24, 2019 Orders and affirm the dismissal of Ms. Ring’s FRCA claims with prejudice.

                                           MEMORANDUM OF LAW

      A. BACKGROUND

          This action arises from Plaintiff Samantha Ring’s claims that BCYC failed to

   accommodate her alleged disability by refusing to allow her to bring her claimed service

   animal—a Border Collie mix named Piper—into the BCYC Clubhouse, then retaliated against

   her by expelling her from membership after she filed a Charge of Discrimination with the

   Pinellas County Office of Human Rights (PCOHR) on January 2, 2019.

          On March 29, 2019, Ms. Ring filed the instant action against BCYC, asserting

   discrimination and retaliation claims on denial of public accommodation grounds under Title

   III of the ADA [Dkt. 1]. On April 26, 2019, this Court entered the parties’ Case Management

   and Scheduling Order, identifying May 22, 2019 as the deadline to amend pleadings [Dkt. 17].

   On June 25, 2019, after obtaining leave of court, Ms. Ring filed a First Amended Complaint,

   asserting new FCRA claims against BCYC under Count IV [Dkt. 27, pp. 24-25]. On July 9,

   2019, BCYC moved to dismiss Ms. Ring’s FCRA claims under Federal Rule of Civil

   Procedure 12(b)(6), arguing that since these claims had never accrued, they were forever barred

   by Ms. Ring’s failure to exhaust her administrative remedies under the FCRA [Dkt. 28].

          On the evening of July 23, 2019, which marked the deadline to respond to BCYC’s

   Motion to Dismiss, Ms. Ring filed a Notice of Voluntary Dismissal under Federal Rule of Civil

   Procedure 41(a)(1)(A)(i), seeking to dismiss her FCRA claims against BCYC without




                                                               -2-
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 3 of 16 PageID 348




   prejudice2 [Dkt. 29]. This Notice of Voluntary Dismissal was not directed to Counts I and II,

   the only two remaining counts of the First Amended Complaint that had been asserted against

   BCYC. Ms. Ring also filed a Response in Opposition to BCYC’s Motion to Dismiss, arguing

   in part that BCYC’s Motion should be dismissed as moot now that she had voluntarily

   dismissed her FCRA claims without prejudice [Dkt. 30].

          On the morning of July 24, 2019, this Court entered a first Order, confirming in part

   that Ms. Ring’s FCRA claims asserted under Count IV of the Amended Complaint had been

   dismissed without prejudice [Dkt. 31]. A second Order was entered around the same time,

   dismissing BCYC’s Motion to Dismiss as moot in light of Plaintiff’s Notice of Voluntary

   Dismissal [Dkt. 32]. No written opinion accompanied these procedural Orders. BCYC now

   moves for reconsideration of these two Orders for three reasons: 1) Ms. Ring’s Notice of

   Voluntary Dismissal, which was only directed to one of her claims against BCYC, was

   procedurally invalid; 2) New evidence is available to prove that Ms. Ring did not exhaust her

   administrative remedies before filing suit under the FCRA; 3) Manifest injustice will result to

   BCYC if Ms. Ring is provided with an opportunity to assert her FCRA claims anew when they

   were due to be dismissed with prejudice on account of her failure to exhaust administrative

   remedies.

       B. LEGAL STANDARD

          Under Federal Rule of Civil Procedure 54 (b), “any order or other decision, however

   designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer than


   2
     Ms. Ring also voluntarily dismissed her claims against the City of Gulfport, which she had
   asserted under Count III of the Amended Complaint. These separate claims asserted by Ms.
   Ring are not at issue in this Motion.

                                                               -3-
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 4 of 16 PageID 349




   all the parties does not end the action as to any of the claims or parties and may be revised at

   any time before the entry of a judgment adjudicating all the claims and all the parties’ rights

   and liabilities.” Fed. R. Civ. P. 54 (b). Because the Orders at issue in this Motion were not

   orders subject to appeal, they can be revised at any time before judgment is entered. Fed. R.

   Civ. P. 54 (a)-(b).

            The decision whether to grant or to deny a motion to reconsider is at the discretion of

   the District Court. See American Home Assurance Co. v. Glenn Estess & Assoc., 763 F. 2d

   1237, 1238-39 (11th Cir. 1985). Because judicial resources are scarce, “[r]econsideration of a

   previous order is an extraordinary measure and should be applied sparingly.” Scelta v.

   Delicatessen Support Servs., 89 F. Supp. 2d 1311, 1320 (M.D. Fla. 2000). To persuade the

   Court to reconsider a prior decision, a motion for reconsideration “must set forth facts or law

   of a strongly convincing nature.” Cover v. Wal-Mart Stores, Inc., 148 F.R.D. 294 (M.D. Fla.

   1993).

            Three grounds justifying reconsideration of an order have been recognized by courts in

   this Circuit: “(1) an intervening change in controlling law; (2) the availability of new evidence;

   and (3) the need to correct clear error or manifest injustice.” McGuire v. Ryland Grp., Inc., 497

   F. Supp. 2d 1356, 1358 (quotation omitted); see also Sussman v. Salem, Saxon, & Nielsen,

   P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994). “A Court will not alter a prior decision absent a

   showing of clear and obvious error where the “interests of justice” demand correction.” Scelta,

   89 F. Supp. at 1320 (M.D. Fla. 2000). In this case, Ms. Ring’s improper reliance on Rule 41 is

   due to be corrected, new evidence is available, and the interests of justice warrant

   reconsideration of the two Orders at issue.


                                                                -4-
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 5 of 16 PageID 350




          “With regard to the third ground, the Court cautions that any litigant considering

   bringing a motion to reconsider based upon that ground should evaluate whether what may

   seem to be a clear error of law is in fact simply a point of disagreement between the Court and

   the litigant.” Lamar Adver., Inc. v. City of Lakeland, Inc., 189 F.R.D. 480, 489 (M.D. Fla.

   1999) (quotation omitted). “This Court will not reconsider a previous ruling when the party’s

   motion fails to raise new issues and, instead, only relitigates what has already been found

   lacking.” Id. In entering the two Orders at issue, the Court did not find that anything was

   lacking within BCYC’s Motion to Dismiss. Instead, the Court accepted Ms. Ring’s Notice of

   Voluntary Dismissal without prejudice under Rule 41(a)(1)(A)(i) as self-executing, and denied

   BCYC’s Motion to Dismiss as moot without considering its merits. The only point of

   disagreement is procedural: Ms. Ring could not avail herself of Rule 41 to voluntarily dismiss

   a single count of her First Amended Complaint against BCYC. She had to voluntarily dismiss

   all claims against BCYC, or else invoke Federal Rule of Civil Procedure 15 (a)(2) to request

   leave to amend the First Amended Complaint to remove Count IV. The distinction is far from

   technical, as a motion brought under Rule 15 (a)(2) is not self-executing and would have

   afforded BCYC an opportunity to object.

          Under Federal Rule 41(a)(1)(A)(i), a plaintiff may dismiss an action voluntarily

   without a court order by filing “a notice of dismissal before the opposing party serves either

   an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). This type of

   dismissal is self-executing, and no further action is required by the district court. “Voluntary

   dismissal, moreover, normally may precede any analysis of subject matter jurisdiction because

   it is self-executing and moots all pending motions, obviating the need for the district court to


                                                               -5-
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 6 of 16 PageID 351




   exercise its jurisdiction.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F. 3d 405, 409 (11th Cir.

   1999) (citations omitted). The defendant’s filing of a motion to dismiss under Federal Rule of

   Civil Procedure 12 (b)(6), as BCYC did in this action, does not extinguish a plaintiff’s right to

   voluntarily dismiss the action under Federal Rule of Procedure 41(a)(1)(A)(i). See Cordrey v.

   Corizon, No. 15-cv-33-MW-CJK, 2015 U.S. Dist. LEXIS 136131 at *4 (N.D. Fla. Sep. 8,

   2015) (quoting cases).

           Notwithstanding, a plaintiff’s right to invoke Rule 41 to ensure that claims are

   dismissed is limited to dismissing all claims against a defendant, rather than dismissing some

   claims and not others, as Ms. Ring did here. “Rule 41(a) speaks of voluntary dismissal of an

   action, not a claim, and the plaintiff's elimination of a fragment of an action—as was the case

   here—is more appropriately considered to be an amendment to the complaint under Rule 15.”

   Ryan v. Occidental Petroleum Corp., 577 F.2d 298, 302 n.2 (5th Cir. 1978) (emphasis in

   original). “Put simply, Rule 41 allows a plaintiff to dismiss all of his claims against a particular

   defendant; its text does not permit plaintiffs to pick and choose, dismissing only particular

   claims within an action.” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir.

   2004). “Although Rule 41 allows a plaintiff to dismiss an action, it does not allow a plaintiff

   to dismiss a portion of its action against a defendant.” Casequin v. Cat 5 Contr., Inc., No. 2:18-

   cv-588-FtM-38MRM, 2019 U.S. Dist. LEXIS 14667 at *2 (M.D. Fla. Jan. 30, 2019) (citing

   Perry v. Schumacher Group of La., 891 F.3d 954, 958 (11th Cir. 2018)). “[Rule 41] is thus the

   wrong procedural mechanism to dismiss only part of an action against a defendant. Instead, a

   plaintiff may eliminate claims by amending the complaint.” Id.




                                                                -6-
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 7 of 16 PageID 352




          Under Federal Rule of Civil Procedure 15(a)(2), a plaintiff can amend her complaint

   with the written consent of the opposing party or by obtaining leave of court. Further, as is the

   case here, if a plaintiff seeks leave to amend the complaint “after the scheduling order’s

   deadline, she must first demonstrate good cause under Rule 16(b) before we will consider

   whether amendment is proper under Rule 15(a).” Sosa v. Airprint Sys., Inc., 133 F.3d 1417,

   1419 (11th Cir. 1998). Unlike a voluntary dismissal of all claims under Rule 41, an amendment

   made under Rule 15 (a)(2) is not self-executing. The opposing party has an opportunity to

   object, and further action by the district court is required. The party moving to amend faces a

   higher burden if a scheduling order has already been entered, as in this case, and must show

   good cause for seeking amendment after the deadline to amend pleadings has passed.

       C. ARGUMENT

  I.   Ms. Ring’s voluntary dismissal without prejudice of her FCRA claims against BCYC was
       procedurally invalid

          Ms. Ring was not entitled to invoke Rule 41 (a)(1)(A)(i) to voluntarily dismiss her

   FCRA claims against BCYC while maintaining her remaining Title III claims. See Perry v.

   Schumacher Group of La., 891 F.3d 954, 958 (11th Cir. 2018). Instead, Ms. Ring should have

   filed a motion for leave to amend the First Amended Complaint under Rule 15 (a)(2), which

   BCYC would have been able to oppose. Further, because the parties’ deadline to amend

   pleadings had passed, Ms. Ring would have also had to show good cause under Rule 16(b)(4)

   before obtaining leave to amend the First Amended Complaint. Sosa v. Airprint Sys., Inc., 133

   F.3d 1417, 1419 (11th Cir. 1998). Given that Ms. Ring only sought to voluntarily dismiss her

   new FCRA claims without prejudice once BCYC’s Motion to Dismiss was filed, a reasonable

   inference can be drawn that the voluntary dismissal sought by Ms. Ring was designed to rectify

                                                               -7-
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 8 of 16 PageID 353




   a deficiency identified in BCYC’s Motion to Dismiss [Dkt. 28]. The most salient deficiency

   raised by BCYC in moving to dismiss Ms. Ring’s FCRA claims was Ms. Ring’s failure to

   exhaust her administrative remedies before filing suit under the statute, which is fatal to her

   FCRA claims. See Sweeney v. Fla. Power & Light Co., 725 So.2d 380, 381 (Fla. 3d DCA

   1998). Just as Ms. Ring could not rely on Rule 41 to automatically execute the dismissal of her

   FCRA claims against BCYC without prejudice, so she cannot avail herself of the proper

   procedurally mechanism offered by Rule 15(a)(2) and Rule 16 (b)(4) to avoid the drastic

   consequence imposed by the Florida Legislature on FCRA claimants who fail to exhaust

   administrative remedies before filing suit: Dismissal with prejudice. For the foregoing reasons,

   this Court should reconsider the two Orders at issue and affirm the dismissal of Ms. Ring’s

   FCRA claims with prejudice.

 II.   BCYC has new evidence that the Commission did not conciliate Ms. Ring’s Charge or
       enter any determination on the Charge before the First Amended Complaint was filed on
       June 25, 2019

          To exhaust her administrative remedies under the FCRA, Ms. Ring first had to file a

   Charge of Discrimination with an appropriate agency, which she did. A copy of Ms. Ring’s

   original Charge of Discrimination filed on January 2, 2019, which accompanied BCYC’s

   Motion to Dismiss, is attached hereto as Exhibit A. Under the FCRA, Ms. Ring’s Charge was

   also considered timely filed with the Florida Commission on Human Relations on that same

   date. Fla. Stat. § 760.11(1). After filing her Charge of Discrimination, Ms. Ring had to wait

   for three possible outcomes contemplated by the Florida Legislature in enacting the FCRA, all

   of them expressly predicated on the actions or inaction of the Florida Commission on Human

   Relations (“the Commission”):


                                                               -8-
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 9 of 16 PageID 354




          If the Commission determines that there is reasonable cause to believe that
           discrimination occurred, the aggrieved person can either request an administrative
           hearing or file a lawsuit asserting claims under the FCRA. See Fla. Stat. 760.11(4).

          If the Commission finds that there is not any reasonable cause to believe that
           discrimination occurred, the claimant has 35 days to request an administrative hearing.
           See Fla. Stat. § 760.11 (7).

          If the Commission does not conciliate the dispute or make a determination within 180
           days, counted from the date on which the administrative complaint was received by the
           FCHR, then the claimant may proceed as though the Commission had found reasonable
           cause. See Fla. Stat. 760.11(8).

           Under the plain terms of the FCRA, the Commission automatically had jurisdiction

   over Ms. Ring’s Charge of Discrimination, provided that a referral relationship existed

   between the Commission and the PCOHR.3 Fla. Stat. 760.11(2). To exhaust her administrative

   remedies and gain the right to file suit against BCYC under the FCRA, Ms. Ring nonetheless

   had to wait for the Commission—the only Florida agency expressly designated by the Florida

   Legislature in the text of the FCRA—to enter a determination. Even if the Commission had

   referred the investigation of Ms. Ring’s Charge to the PCOHR, which finds no support on the

   record, the PCOHR would have had to transfer its findings to the Commission, which would

   then have accorded these findings substantial weight in entering a determination. Fla. Stat. §

   760.11(2). A plain reading of the FCRA strongly supports that the Commission is the only

   agency ultimately tasked with entering a determination on the Charge for the purposes of

   ensuring that administrative remedies are exhausted. Were this not the case, the Florida



   3
     While BCYC was not able to confirm whether a referral relationship existed between the two
   agencies, resolving this question is not material to the primary issue presented in this Motion:
   Whether Ms. Ring was entitled to voluntarily dismiss her FCRA claims without prejudice
   under Rule 41, when they should have been dismissed with prejudice under Florida precedent
   for failure to exhaust administrative remedies.

                                                               -9-
                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 10 of 16 PageID 355




    Legislature would surely not have found it necessary to clarify that the Commission had to

    accord substantial weight to another agency’s findings. Thus, as the statute plainly

    demonstrates, the outcome of any FCRA administrative investigation is dictated by the actions

    or inaction of the Commission, not the actions or inaction of any other agency qualified to

    investigate a Charge, such as the PCOHR. Fla. Stat. § 760.11(3)-(4).

           Provided that the Commission did not enter any determination on the Charge within

    180 days, counted from the date of filing—January 2, 2019—Ms. Ring could proceed as

    though the Commission had found cause in her favor, which would entitle her to file a lawsuit.

    Fla. Stat. 760.11(8). The 180-day deadline fell on July 1, 2019. Ms. Ring asserted her FCRA

    claims in her First Amended Complaint on June 25, 2019, just six days shy of the deadline.

           In its Motion to Dismiss, BCYC clarified that it had never received any correspondence

    from the Commission [Dkt. 28]. BCYC also pointed out that Ms. Ring had made no reference

    whatsoever to the Commission in her First Amended Complaint, and had nowhere alleged that

    she had exhausted her administrative remedies under the FCRA [Dkt. 27]. Because “the presuit

    filing of the complaint with FCHR [the Commission] for investigation is a condition precedent

    that must be pleaded when filing the civil action,” Ms. Ring’s First Amended Complaint was

    deficient from the outset. Maynard v. Taco Bell of Am., Inc., 117 So. 3d 1159, 1161 (Fla. 2d.

    DCA 2013).

            On July 25, 2019, the day after the two Orders at issue in this Motion were entered,

    the undersigned submitted a detailed public records request to the Commission via e-mail, a

    copy of which is attached as Exhibit B. The purpose of this request was to corroborate that the

    Commission had no record of Ms. Ring’s Charge, and had not entered any determination on


                                                               -10-
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 11 of 16 PageID 356




    this Charge by June 25, 2019, the date on which the First Amended Complaint was filed. 4 On

    August 2, 2019, after the undersigned repeatedly followed up to obtain a response,5 the Clerk

    of the Commission confirmed in writing that the Commission had no record at all of Ms. Ring’s

    Charge filed against BCYC. A copy of this confirmation message is attached hereto as Exhibit

    C. This new evidence, in the form of a public record issued by a Florida governmental agency,

    is sufficient to establish that by June 25, 2019, the Commission had not received or reviewed

    Ms. Ring’s Charge of Discrimination, let alone entered any determination on the Charge.

           To exhaust her administrative remedies under the FCRA, Ms. Ring had only to wait

    until July 1, 2019. But instead of waiting, she chose to file her First Amended Complaint

    prematurely, which immediately divested the Commission of jurisdiction over her Charge and

    prevented her FCRA claims from even accruing. For the foregoing reasons, this Court should

    reconsider the two Orders at issue, and affirm the dismissal of Ms. Ring’s FCRA claims with

    prejudice.

 III.    Manifest injustice will result if Ms. Ring is permitted to assert her FCRA claims anew

           By improperly invoking Federal Rule of Civil Procedure 41(a)(1)(A)(i) to voluntarily

    dismiss her FCRA claims without prejudice, Ms. Ring sought to circumvent the FCRA’s rigid

    mandate to exhaust administrative remedies before filing suit. Should Ms. Ring succeed in

    asserting her FCRA claims anew by obtaining leave to amend the First Amended Complaint



    4
     There is no dispute that the Commission did not conciliate the Charge by June 25, 2019, as
    BCYC would have been a participant in this process.
    5
     At the time, the undersigned incorrectly thought that the instant Motion was governed by
    Rule 59, rather than Rule 54 (b). Under Rule 59, the deadline to file this Motion would have
    been August 3, 2019, hence the urgency of the last request submitted to the Commission.

                                                                -11-
                                               COLE, SCOTT & KISSANE, P.A.
                 4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 12 of 16 PageID 357




    to dismiss these claims without prejudice, BCYC will suffer irremediable harm. Indeed, in

    reasserting her FCRA claims after their dismissal without prejudice, Ms. Ring will proclaim

    that she has exhausted her administrative remedies after all, since her anticipated third

    amended complaint will be filed well after the 180-day deadline of July 1, 2019. This runs

    counter to controlling Florida precedent, and upsets the balance achieved by the Florida

    Legislature in enacting the FCRA.

           The FCRA offers Ms. Ring a panoply of potential monetary damages that are not

    available to her under Title III of the ADA. Fla. Stat. 760.11(5). While the FCRA is a remedial

    statute that must be construed liberally, the Florida Legislature’s detailed, stringent

    requirement that FCRA claimants exhaust their administrative remedies before filing suit

    cannot possibly be written out of the statute to accommodate claimants who choose to file their

    FCRA claims prematurely. In exchange for the generous remedies offered by the FCRA,

    claimants must follow the strict procedure for exhausting administrative remedies crafted by

    the Florida Legislature. While the procedure is strict, it is not demanding. After all, Ms. Ring

    only had to wait until the 180-day period expired. Because she did not wait, she lost the ability

    to assert these claims altogether.

           Indeed, the FCRA does not offer litigants who fail to exhaust administrative remedies

    another bite at the apple. Once FCRA claims are asserted prematurely in a lawsuit, the

    Commission loses jurisdiction over the Charge; the claimant’s administrative remedies are

    never exhausted, and her FCRA claims never accrue. As the Plaintiff, Ms. Ring is the master

    of this action, and only she had control over when to file her FCRA claims. That she filled

    these claims prematurely carries a drastic, inexorable consequence under the FCRA: Dismissal


                                                               -12-
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 13 of 16 PageID 358




    with prejudice. See Sweeney v. Fla. Power & Light Co., 725 So.2d 380, 381 (Fla. 3d DCA

    1998). In Sweeney, the claimant filed suit 20 days before the expiration of the 180-day period

    contemplated by the FCRA. Id. In dismissing Mr. Sweeney’s FCRA claims with prejudice,

    Florida’s Third District Court of Appeal explained why the premature lawsuit was fatal to these

    claims:

              Under section 760.11(4)(a), an aggrieved person may not bring a civil action unless
              (a) the commission has made an affirmative determination of “reasonable cause to
              believe that a discriminatory practice has occurred,” or (b) under section 760.11(8),
              the commission has failed to act on the complaint for 180 days. The former did not
              occur and the plaintiff made it impossible for the latter to take place because the very
              act of filing the complaint served to “divest the commission of jurisdiction” to proceed.
              §760.11(5). For that reason, though we might desire to do so, we cannot apply the rule
              that a premature action should not be dismissed, but rather abated until the
              appropriate time has run. In this instance, the complaint prevented the existence of
              either condition precedent to and thus the very accrual of the cause of action the
              plaintiff sought to assert. The filing of the complaint before the 180 days ran rendered
              it burdened by far more than “a mere prematurity, which [was] curable simply by the
              passage of time.” Dismissal was therefore required.

              Sweeney, 725 So.2d at 381 (Fla. 3d DCA 1998).

              For Ms. Ring to be able to erase her premature filing of these claims as well as her own

    failure to exhaust administrative remedies under the FCRA, only to later tout that

    administrative remedies have been exhausted once she reasserts these claims, contravenes the

    interests of justice. Such an outcome runs completely counter to the stringent administrative

    prerequisites imposed by the Florida Legislature on FCRA claimants in exchange for the broad

    array of relief that they are afforded under this remedial statute. It would be manifestly unjust

    for BCYC to be subject to suit under the FCRA once Ms. Ring impermissibly resurrects these

    claims, when BCYC appropriately moved to dismiss them with prejudice for failure to exhaust

    administrative remedies.


                                                                 -13-
                                                COLE, SCOTT & KISSANE, P.A.
                  4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 14 of 16 PageID 359




           To prevent such manifest injustice, this Court should reconsider the two Orders at issue

    and clarify that Ms. Ring is not entitled to reassert her FCRA claims anew after failing to

    exhaust her administrative remedies before filing the First Amended Complaint.

       D. CONCLUSION

           Ms. Ring’s failure to exhaust administrative remedies was fatal to her claims under the

    FCRA, and she was not entitled to avail herself of Rule 41 to dismiss Count IV only and avoid

    this outcome. For the foregoing reasons, BCYC respectfully requests that this Court reconsider

    the two Orders as issue and affirm dismissal with prejudice of Ms. Ring’s FCRA claims.

           Dated this 7th Day of August, 2019.

                                                      Respectfully submitted,


                                                         COLE, SCOTT & KISSANE, P.A.
                                                         Counsel for Defendant Boca Ciega Yacht Club,
                                                         Inc.
                                                         4301 West Boy Scout Boulevard
                                                         Suite 400
                                                         Tampa, Florida 33607
                                                         Telephone (813) 864-9324
                                                         Facsimile (813) 286-2900
                                                         Primary e-mail: brian.rubenstein@csklegal.com
                                                         Secondary e-mail:
                                                         elisabeth.fontugne@csklegal.com
                                                         Alternate e-mail:
                                                         patricia.toney@csklegal.com
                                                         hollis.simmons@csklegal.com




                                                               -14-
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 15 of 16 PageID 360




                                   LOCAL RULE 3.01(g) CERTIFICATE

           In good faith, the undersigned certifies that in accordance with Local Rule 3.01(g), she

    conferred with counsel for Plaintiff via e-mail on August 2, 2019, but received no response.

    On August 7, 2019, before this Motion was filed, counsel for Plaintiff, Ms. LaHart, confirmed

    via telephone that Plaintiff would oppose the relief requested in this Motion.




                                                               -15-
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:19-cv-00772-VMC-JSS Document 33 Filed 08/07/19 Page 16 of 16 PageID 361




                                          CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 7th day of August, 2019, I filed a true and correct

    copy of the foregoing document with the Clerk of Court using the CM/ECF system, which will

    send a notice of electronic filing to Counsel of record for Plaintiff: Ms. Marcy I. LaHart, Esq.,

    c/o Marcy I. LaHart, P.A., 207 S.E. Tuscawilla Rd., Minacopy, FL 32667, (352) 545-7001 (T),

    (888) 400-1464 (F), marcy@floridaanimallawyer.com; and Ms. Deneze Venza, c/o Venza

    Law, PLLC, 931 Village Blvd., #905-322, West Palm Beach, FL 33409, (561) 596-6329 (T),

    dvenza@venzalawpllc.com.


                                                          COLE, SCOTT & KISSANE, P.A.
                                                          Counsel for Defendant Boca Ciega Yacht Club,
                                                          Inc.
                                                          4301 West Boy Scout Boulevard
                                                          Suite 400
                                                          Tampa, Florida 33607
                                                          Telephone (813) 864-9324
                                                          Facsimile (813) 286-2900
                                                          Primary e-mail: brian.rubenstein@csklegal.com
                                                          Secondary e-mail:
                                                          elisabeth.fontugne@csklegal.com
                                                          Alternate e-mail: patricia.toney@csklegal.com,
                                                          hollis.simmons@csklegal.com



                                                 By: s/ Elisabeth A Fontugne
                                                     BRIAN D. RUBENSTEIN
                                                     Florida Bar No.: 16997
                                                     ELISABETH A FONTUGNE
                                                     Florida Bar No.: 115954




                                                               -16-
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
